Citation Nr: 1725386	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  10-48 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from September 1973 to July 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2016 the Board remanded this matter to provide the Veteran with a new VA examination.  The examiner was ordered to clarify the Veteran's left shoulder disorder diagnosis and offer an opinion specifically discussing and attempting to reconcile the Veteran's complaints of left shoulder pain at separation with the October 2009 VA examiner's finding of a normal left shoulder.  The Board finds that VA provided a November 2016 examination that substantially complied with the July 2016 remand order.  See 38 U.S.C.A. § 5103A(b), Stegall v. West, 11 Vet. App. 268 (1998), D'Aries v Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).


FINDING OF FACT

The Veteran's left shoulder disorder, currently diagnosed as arthritis, did not have its onset during service or within one year following separation and is not otherwise related to service.


CONCLUSION OF LAW

The Veteran's left shoulder disorder, currently diagnosed as arthritis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The only possibly outstanding records identified by the Veteran are medical records from WBAMC for the period August 1996 to October 2001.  VA made four attempts to obtain these records between October 2009 and December 2009.  In January 2010 a response was received indicating "11/20/2001 to 09/24/2009, all we have."  The Veteran was informed of the status of this records search by letter in November 2009 and December 2009.  VA made a formal finding that the records sought were unavailable and that further efforts to locate them would be futile.  The Veteran was informed of this finding in a February 2013 letter.  The Board finds that the above noted efforts satisfy VA's duty to assist the Veteran in accordance with 38 C.F.R. § 3.159(c)(2).  

I.  Evidence

The Veteran is seeking service connection for a left shoulder disability.  The Veteran reported left shoulder pain on his separation medical exam in May 1994.  The examiner noted "L shoulder pain, stable" but did not otherwise offer a diagnosis or any follow-up medical testing or imaging.  In November 1994 the Veteran registered with the Persian Gulf Registry, noting left shoulder pain as a current problem.  X-rays were taken of other joints but not the Veteran's shoulders.  A January 1995 letter from VA to the Veteran noted that his Persian Gulf Registry examination noted "arthralgias - probably degenerative joint disease."   

The Veteran's post-service VA medical records show that he has consistently complained of left shoulder pain, but has not had a consistent diagnosis.  At various times the Veteran's "Problem List" in VA medical records included adhesive capsulitis of shoulder (side not specified), shoulder arthralgia (side not specified), arthritis (joint not specified), pain in limb (limb not specified), and osteoarthritis localized shoulder (side not specified).  However, the first time the Veteran had a left shoulder x-ray was in June 2007 when he went to the emergency room complaining of pain after lifting plane luggage.  The June 2007 x-ray showed no evidence of fracture or dislocation and no evidence of significant degenerative change.  The impression was a normal shoulder.  X-rays of the Veteran's cervical spine at the same time did show degenerative changes.  The Veteran's diagnosis was acute myofascial pain syndrome, degenerative cervical disease, and shoulder impingement syndrome. 

In December 2007 the Veteran went to VA for acute bronchitis but appears to have been given a prescription of capsaicin for "osteoarthritis localized shoulder," but there was no orthopedic examination or imaging tests performed.

A September 2009 VA examiner reviewed medical records and examined the Veteran.  The examiner noted the Veteran's description of the pain as getting progressively worse with occasional remission.  The physical examination showed no limitation to range of motion in the Veteran's left shoulder, although pain, stiffness, decreased speed of motion, and tenderness were noted.  The examiner's opinion, based on the examination, medical records, and June 2007 x-ray, was that there was no arthritis in the Veteran's left shoulder.  At the time no opinion had been requested as to other possible diagnoses and none was offered. 

On his VA 9 appeal form, the Veteran stated that he had served for twenty one years in a combat position with labor work and physical fitness, which he opined was the cause of his left shoulder condition.  He pointed out that he had complained of this condition before leaving service and that he has held an office job and not done any physical activity job that would cause pain to his body since leaving service. 

In February 2011 the Veteran had an MRI of his left shoulder showing degenerative changes of the glenoid rim and narrowing of the acromioclavicular joint.  In June 2011 he had an x-ray of his left shoulder showing subacromial impingement on rotator cuff, retracted full thickness tear rotator cuff, and no acute osseous changes.  Finally, as part of an October 2016 VA examination, the Veteran had x-rays of both shoulders with an impression of bilateral mild degenerative changes.

The October 2016 VA examiner reviewed the Veteran's medical records, including the new x-rays, and examined the Veteran.  This examiner saw no evidence that the rotator cuff tear or impingement syndrome referred to in the February 2011 MRI documents were still affecting the Veteran.  The examiner diagnosed the Veteran solely with arthritis.  Addressing the July 2016 remand order, the examiner explained that it was not unusual for shoulder strains to resolve themselves over time.  Even though the Veteran had shoulder pain on separation from service, the June 2007 x-ray shows that this pain was not caused by arthritis.  Based on the x-ray and MRI records, the examiner opined that the Veteran's arthritis had its onset between the normal x-ray of June 2007 and the February 2011 MRI showing degenerative changes to the glenoid rim.  In the examiner's opinion the Veteran's left shoulder disorder was not at least as likely as not caused by or aggravated by his active service, because otherwise it would have been seen in the 2007 x-ray.

II.  Presumptive Service Connection for Chronic Condition

Degenerative arthritis is a chronic condition listed in 38 C.F.R. § 3.309(a).  In accordance with 38 C.F.R. § 3.307(a)(3), if the competent medical evidence of record showed that the Veteran's arthritis manifested to a compensable degree (10 percent) within one year of separation from service, service connection for this disorder would be presumed.  In that case, later manifestations of the same arthritis would be presumed service connected as well.  38 C.F.R. § 3.303(b).  However, § 3.303(b) specifically states that "this rule does not mean that any manifestation of joint pain...in service will permit service connection of arthritis... first shown as a clearcut clinical entity, at some later date."  Degenerative arthritis must be diagnosed with x-ray evidence.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Veteran is competent to describe his symptoms, such as left shoulder pain, but not to diagnose his own disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)("Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.")  As the October 2016 VA examiner explained, the June 2007 x-ray shows that the pain experienced by the Veteran in service was not the same as his currently diagnosed arthritis, because that arthritis did not develop until after the June 2007 x-ray was taken.  
The Board finds that the competent medical evidence of record shows the Veteran's currently diagnosed degenerative arthritis did not manifest to a compensable degree until after the one year presumptive period had expired.  Therefore the Veteran's left shoulder disorder cannot be presumptively service connected under § 3.307(a)(3).

III.  Direct Service Connection

The competent medical evidence of record shows that as of February 2011, but not earlier than June 2007, the Veteran has had a diagnosis of arthritis with supporting x-rays.  

The Veteran's separation from service medical examination shows that he had some pain in his left shoulder while in service.  

However, the most probative evidence of record does not show a nexus between the Veteran's in-service left shoulder pain and the arthritis that developed seventeen years later.  Although left shoulder pain has been a consistent problem for the Veteran, it has not had a consistent cause.  Before 2007, medical records suggested osteoarthritis as a diagnosis but the record contains no reference to x-ray evidence to support that diagnosis.  In 2007, after x-rays showed a normal shoulder, he was diagnosed with adhesive capsulitis of the shoulder.  In February 2011, an MRI showed degenerative changes in the glenoid rim and narrowing of the acromioclavicular joint.  Then in June 2011 x-rays showed subacromial impingement on rotator cuff and retracted full thickness tear, rotator cuff, which were not present on the February 2011 MRI.  These rotator cuff problems had resolved themselves by October 2016 when the VA provided x-rays with the Veteran's examination.  The changing x-ray landscape presented in the record supports the October 2016 examiner's assertion that shoulder strains often resolve on their own.

In short, the Board finds that the opinion provided by the VA examiner in October 2016 is the most probative evidence of record addressing the question of whether the Veteran has a currently-diagnosed left shoulder disability that is related to his service.  The examiner reviewed the claims file, examined the Veteran, provided an opinion, and included a rationale that was comprehensive and consistent with the evidence of record.  The other opinion contained in the claims file is that of the Veteran.  While he asserts that he first manifested his currently-diagnosed left shoulder disability in service, the Board finds that the opinion provided by the VA examiner needs to be afforded more probative weight than the Veteran's assertions.  The VA examiner has experience, expertise, and training that the Veteran, as a layperson, is not shown to have.  As such, his opinion is afforded significant weight, and it is the most probative evidence of record.

Without a nexus shown between the Veteran's service, including his documented in-service shoulder pain, and his currently diagnosed degenerative arthritis, the preponderance of the evidence is against the Veteran's claim of service-connection for a left shoulder disorder. 


ORDER

Entitlement to service connection for a left shoulder disorder is denied. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


